MougaN, J.
The defendant is the owner of a plantation called Sherwood. During coverture she was separated in property from her husband. Her husband held her power of attorney. He is now dead. He purchased for her account from the plaintiff fourteen mules, paying some of the price and leaving a balance due of §827, for which he gave a draft on a house in New Orleans. The draft was protested for nonacceptance. Plaintiff sues for the balance due.
The defense is that the mules did not inure to her benefit; that if. the plaintiff has any claim it is against the succession of her husband; that at the time the mules are alleged to have been purchased her husband *299was engaged in the cultivation of other plantations; and that, if purchased, they were intended for those plantations.
The mules were delivered on her plantation. Some seven of them were seen there just before the institution of this suit. As the testimony is not contradicted that the mules were bought for defendant’s plantation and that they were delivered there, and as the authority of her husband .to contract for her is established, she must be held to perform the obligations assumed for her by her agent.
It is therefore ordered, adjudged, and decreed that the judgment of the district court be avoided and annulled, and that there be judgment in favor of the plaintiff for $827 60, with five per cent interest from judicial demand, with costs in both courts.